Citation Nr: 1230545	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus, type II and/or prostate cancer.

3.  Entitlement to service connection for major depressive disorder (MDD), claimed as secondary to erectile dysfunction.

4.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1968, and served in the Colorado Army National Guard between 1974 and 1992, including periods of active duty training (ACDUTRA) and/or inactive duty training (INACDUTRA).

These matters initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2006 rating decision of the VA Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for hypertension, coronary artery disease (CAD), and ED, to include as secondary to service-connected type II diabetes mellitus, MDD secondary to ED, sleep apnea, narcolepsy and varicose veins.

In November 2008, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.

In December 2008, the Board denied entitlement to service connection for hypertension, CAD, erectile dysfunction and major depressive disorder.  The Board also remanded to the RO, via the Appeals Management Center (AMC), the claims for entitlement to service connection for sleep apnea, narcolepsy and varicose veins, for further development.  

In March 2010, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the Board's December 2008 decision denying entitlement to service connection for hypertension, CAD, ED, and MDD, and remanded these claims to the Board.  In December 2010, the Board denied the claims for entitlement to service connection for varicose veins, granted a claim for entitlement to service connection for ischemic heart disease, and remanded the claims for entitlement to service connection for hypertension, ED, MDD, sleep apnea, and narcolepsy for additional development.

In March 2012, the RO granted entitlement to service connection for sleep apnea.  The only claims remaining on appeal before the Board are therefore the claims for entitlement to service connection for hypertension, ED, MDD, and narcolepsy.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions with regard to the claims for entitlement to service connection for ED, MDD, and narcolepsy.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim for entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  ED was not caused or aggravated by diabetes or prostate cancer and is unrelated to service, ACDUTRA, or INACDUTRA.
 
2.  MDD was not caused or aggravated by a service-connected disability.
 
3.  The Veteran does not have narcolepsy due to a disease or injury in service, ACDUTRA, or INACDUTRA.

CONCLUSIONS OF LAW

1.  ED is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  ED was not incurred or aggravated by service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 101(21), (24), 106, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.

3.  MDD is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

4.  Narcolepsy was not incurred in or aggravated by service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 101(21), (24), 106, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July and October 2005 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for ED, MDD, and narcolepsy.  The letters included discussion of entitlement on a direct, secondary, and presumptive basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the July and October 2005 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice in a September 2009 letter.
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified VA and private treatment records for which the appropriate authorization to release information was given.  In its December 2008 remand, the Board instructed that the Veteran be scheduled for a VA examination as to his sleep apnea and narcolepsy.  A February 2009 VA examination was performed.  The Board found in its December 2010 remand that additional evidence should be sought with regard to these claims, and that the February 2009 VA examiner should be asked for a clarifying opinion as to whether the evidence supported a diagnosis of narcolepsy and whether sleep apnea and/or narcolepsy were related to service (as noted, entitlement to service connection for sleep apnea was subsequently granted).  The Board also instructed that the Veteran be afforded a new VA examination and an opinion obtained as to whether ED was proximately due to or aggravated by diabetes.  As shown below, the RO/AMC substantially complied with these remand instructions.   See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Finally in this regard, during the November 2008 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for ED, MDD, and narcolepsy are thus ready to be considered on the merits.

Analysis

General Legal Principles

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that any of the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed his claims, is more restrictive, the former regulation is applicable.

"Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The record contains Army National Guard Annual Statements that appear to reflect some type of training in the years between 1974 and 1991, inclusive.  The Board will address the issue of whether a claimed disability resulted from disease or injury incurred in or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA where such a theory is raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).

Erectile Dysfunction (ED)

The veteran asserts that his ED is related to his service-connected diabetes mellitus.  Private and VA treatment records contain diagnoses of ED.  A May 2000 treatment note from Dr. Ritzman noted ongoing ED, and the Veteran's wife described a long, many year history of ED.

In a November 2005 letter, Dr. Larson indicated that the Veteran had been diagnosed with diabetes prior to becoming her patient in February 2003.  She noted that he also had a complaint of erectile dysfunction for some time and had been unsuccessfully treated prior to becoming her patient.  She noted that ED is a well known complication of diabetes due to the microvascular disease associated with diabetes.  She opined, "It is thus highly conceivable that his erectile dysfunction condition could have been caused by his diabetes."  In a February 2007 letter, Dr. Larson noted that she had been treating the Veteran for several years and had been diagnosed with diabetes and ED.  She wrote, "It is highly likely that his erectile dysfunction is due to his diabetes."

On the December 2005 VA examination, the Veteran reported that he had been diagnosed with diabetes in 2002.  He also reported a five or six year history of erectile dysfunction.  The examiner noted records listing erectile dysfunction since before August 2000.  He concluded that the diagnosis of erectile dysfunction preceded the diagnosis of diabetes mellitus by a minimum of a couple of years.  The examiner did not express an opinion specifically with regard to the relationship between diabetes and ED.  However, he did conclude that the Veteran's CAD was not likely caused by diabetes based in part on the fact that CAD manifested about a year after the diabetes diagnosis, which made it unlikely that the diabetes caused the CAD.  The parties to the Joint Motion found that the examiner implicitly indicated that the ED was not caused by diabetes because it preceded the diabetes.  The parties to the Joint Motion found that the examination was inadequate because the examiner failed to address whether the ED was aggravated by diabetes.  The Board therefore remanded the claim in December 2010 for a new VA examination as to the etiology of the Veteran's ED, to include an opinion as to aggravation.

In addition, in October 2009, the Veteran was granted entitlement to service connection for prostate cancer.  The Board will therefore consider whether entitlement to service connection is warranted for ED secondary to prostate cancer.  Robinson, 557 F.3d at 1361.

On the December 2010 VA examination, the examiner, who did not review the claims file, noted the Veteran's medical history including the recent diagnosis of prostate cancer.  In March 2011, after reviewing the claims file, the examiner wrote in an addendum that ED had been present at least since 2000 and the onset of ED was therefore not related to prostate cancer.  She also opined, however, that the ED was "at least as likely as not aggravated by the prostate cancer treatment."   She based her opinion on the fact that the Veteran complained about erectile dysfunction in 2000 and 2002, that elevated glucose levels were noted in May 2000, that the January 2006 VA diabetes  examination noted that the Veteran had ED since 2000, and that "it is well known that most prostate cancer therapies, including cryotherapy cause or worsen erectile dysfunction/impotence."

In a May 2011 addendum prepared by a different VA physician (as the December 2010 VA examiner was no longer employed by VA), the VA physician reviewed the December 2010 VA examination and March 2011 addendum as well as the remainder of the claims file.  The physician opined that the Veteran's ED was not likely ("less likely than not") aggravated by prostate cancer.  He based this conclusion on the fact that the evidence showed ED as far back as 2000 and complete loss of erectile function dating back to at least 2004, well before the onset and treatment of the prostate cancer.  He cited a June 2004 VA treatment note that indicated, "ED w/o benefit w/ viagra, refuse pumps/injections," which he found "would imply no adequate erections ever, even with medications."  The physician also cited a December 2005 VA treatment note that indicated that despite medications and vacuum pump, "The veteran says that he has had no erectile function sufficient for intercourse the past approximate 6 years," which, according to the physician indicated no adequate erections of any kind on any occasion.  Therefore, according to the physician, the Veteran indicated that he had 100 percent loss of his erectile function many years before the onset of his prostate cancer and the ED could not have been caused by, or aggravated any further, by his prostate cancer many years later in 2009.

On the June 2011 VA examination, the examiner indicated that the Veteran reported that ED was present for about 20 years, which would indicate some difficulty achieving an erection, penetration and ejaculation as far back as 1991.  When the Veteran was specifically asked the last time he was able to achieve erection, penetration and ejaculation, he stated it had been more than 10 years, which would indicate at least the year 2000.  The Veteran was also emphatic in stating that he had never responded to Viagra and never responded to testosterone.  The VA examiner cited an August 2000 VA treatment note that indicated that the Veteran reported that when he decreased the frequency of testosterone, from 2 to 4 weeks "it was limp as a dishrag."  The examiner interpreted this note to be documentation of total nonresponsiveness to therapy in the 2000.  The examiner found this to be significant information in addressing the question of aggravation by diabetes, which was diagnosed 10 years or more after ED.  When asked if he was stating that neither Viagra nor testosterone had benefited him at all in his ability to achieve an erection, penetration, and ejaculation and the Veteran responded that was correct.  After examination, the diagnosis was ED, onset per patient history of this date more than 20 years ago at least as early as 1991, clearly documented as profound by a progress note the year 2000 nonresponsive to Viagra and testosterone.

On the question of whether the Veteran's ED was as likely as not secondary to or aggravated diabetes, the examiner opined that the Veteran's history "is governing in this regard: He very clearly stated and I clarified for medical and legal purposes the fact that he has had erectile dysfunction at least 20 years."  The June 2011 VA examiner noted the opinion of the December 2010 VA examiner that there was evidence of aggravation, and disagreed with this opinion because of the VA treatment note in 2000 that described the Veteran's erection as "limp as a dishrag."  Based on this description indicating the severity of the ED prior to the onset of diabetes, the examiner found that it would be unlikely that there would be any worsening of the ED after the onset of the diabetes.  He also noted the Veteran's unresponsiveness to Viagra and testosterone treatments.

In August 2011, the same VA physician offered an opinion as to whether the ED was caused or aggravated by prostate cancer.  The physician noted that the claims folder was not available for review, but that there were multiple prior VA examinations, including the one he had conducted in June 2011, all of which he reviewed.  The examiner reiterated his statements from the June 2011 VA examination that ED was present long before the 2009 diagnosis of prostate cancer, with VA treatment notes from 2000 indicating that it was not responsive to Viagra or testosterone and the report that rather than being able to get an erection, his penis was "limp as a dishrag" when he attempted sex.  The VA physician also noted the 2002 VA treatment notes indicating that the Veteran was unresponsive in to any therapy.  He also noted other treatment records considering some emotional difficulty as the cause of the ED.  The physician opined that, based on the VA treatment notes there was no possible way that anything subsequent to the severe and unresponsive ED in 2000 and 2002 could have aggravated it or made it worse.

Based on the above, the Board finds that the weight of the evidence reflects that neither diabetes nor prostate cancer caused or aggravated the Veteran's ED.  On the question of whether the diabetes caused the ED, all of the physicians found that it did not except for Dr. Larson.  The Board finds that the opinions against such a relationship outweigh Dr. Larson's opinion in favor of it.  Dr. Larson's rationale was that ED is a well known complication of diabetes due to the microvascular disease associated with diabetes.  She did not, however, address the fact that the onset of ED preceded the onset of diabetes.  The other physicians all addressed the fact that diabetes preceded the prostate cancer and found it dispositive on the question of causation.  As the other physicians considered this relevant fact and Dr. Larson did not, the Board finds that the probative value of these opinions is greater.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Similarly, each of the physicians who opined on whether prostate cancer caused ED found that the fact that the onset of ED preceded the onset of prostate cancer indicated that the latter did not cause the former, and there is no contrary opinion.  Id.

The Board has also considered the lay statements of the Veteran.  In a September 2005 statement, the Veteran wrote that he had ED due to diabetes.  In his February 2007 substantive appeal (VA Form 9), the Veteran wrote that he was diagnosed with diabetes prior to his ED.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As shown above, the evidence reflects that the onset and diagnosis preceded the onset of diabetes.  The specific, reasoned analysis of the trained medical professionals indicating that ED preceded diabetes based on their analysis of the medical evidence is of greater probative weight than the Veteran's general lay assertions in this regard.  Similarly, to the extent that the Veteran is competent to opine that his diabetes or prostate cancer caused his ED, the reasoned opinions of trained health care professionals noted above are of greater probative weight than the more general lay assertions of the Veteran. 

On the question of aggravation, the December 2010 VA examiner found that the prostate cancer likely aggravated the ED because most prostate cancer therapies worsen ED.  This opinion is entitled to some probative weight.  However, the opinions of May and June 2011 gave more detailed rationales for their conclusions that neither prostate cancer nor diabetes aggravated the Veteran's ED.  They cited specific medical records showing the severity of the ED prior to the onset of diabetes or prostate cancer, and explained that the severity of the ED at that time made it unlikely that the subsequent diabetes and prostate cancer would aggravate it.  As the reasoning of these opinions was more thorough and persuasive than that of the December 2010 VA examiner, the Board will accord these opinions greater weight.  To the extent that the Veteran has contended that his diabetes or prostate cancer aggravated his ED, the Board finds the reasoned opinions of the health care professionals cited above to be of greater probative weight than the more general lay assertions of the Veteran.

The Board also finds the VA examinations and opinions to be adequate and compliant with its prior remand instructions, because the examiners expressed an opinion with regard to both causation and aggravation and explained the reasons for their conclusions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

As the preponderance of the evidence thus reflects that ED was not caused or aggravated by a service connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for ED on this basis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

As to entitlement to service connection for ED on a direct incurrence basis, the Veteran did not contend, and the evidence does not reflect, that the Veteran's ED is related to service, ACDUTRA, or INACDUTRA.  As noted, in his February 2007 substantive appeal, the Veteran wrote with regard to ED that he was diagnosed with diabetes prior to his ED.  He did not contend, as he did with regard to his varicose veins (not at issue on this appeal) that the onset of ED was while on ACDUTRA.  The July 2011 VA examiner indicated that the Veteran reported that ED was present for about 20 years, which would indicate some difficulty achieving an erection, penetration and ejaculation as far back as 1991, but this statement of the Veteran's conflicts with the November 1991 examination near the end of his National Guard tenure, which indicated that the genitourinary system was normal.  Thus, the weight of the evidence reflects that while ED preceded diabetes, it did not manifest in service or while on ACDUTRA or INACDUTRA, and that ED is not related to service, ACDUTRA, or INACDUTRA.  Entitlement to service connection for ED on a direct incurrence basis must therefore be denied as well.  Id.

Major Depressive Disorder (MDD)

As to MDD, the Veteran wrote in his September 2005 statement that he suffered from depression because of ED, and he wrote in his February 2007 substantive appeal, "There is a strong indication that my depression is due to my erectile dysfunction."  Similarly, in her November 2005 and February 2007 letters, Dr. Larson wrote that the Veteran's MDD was related to his ED.  As the Board has denied entitlement to service connection for ED in this decision, entitlement to service connection for MDD secondary to ED cannot be granted as a matter of law.  See 38 C.F.R. § 3.310 (service connection is only warranted on a secondary basis where a current disability is related to an already service-connected disability).  As there is no evidence of argument that MDD manifested in service or for many years thereafter or that it is otherwise related to service, ACDUTRA, or INACDUTRA, the Board will not further address entitlement to service connection for MDD on a direct incurrence basis.  See Robinson, 557 F.3d at 1361 ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

Narcolepsy

There is no evidence of narcolepsy in the STRs and neurologic examination was normal on the May 1968 separation examination and on multiple examinations during the Veteran's National Guard service through 1991.  There are, however, two statements of fellow servicemen with regard to sleep-related symptoms.

In July 2005, "J.H." wrote that while in the National Guard from January 1985 to January 1994, he observed the Veteran falling asleep at the wheel and while giving classes at meetings with unit personnel.  In addition, he noted that the Veteran had a tendency to fall asleep while driving on the road.

In a July 2005 letter, Dr. Larson described the Veteran's narcolepsy as persistent and severe, with three to four attacks per day despite medication, which caused multiple car accidents.  She noted that these sleep attacks began in service while the Veteran was under high levels of stress, but the Veteran did not seek treatment for them because of his fear that he would be discharged.  Dr. Larson also diagnosed the Veteran with narcolepsy in her treatment records, and there are diagnoses of narcolepsy in Dr. Ritzman's June through October 2000 treatment notes and in VA treatment records.

In August 2005, "H.R." stated that while in  Vietnam, he observed the Veteran falling asleep for brief periods, which would occur at odd times such as when conversing or working on an assigned task.   The Veteran was not aware of these episodes when they occurred.  H.R. also noted that while the Veteran was sleeping at night, it would appear that he stopped breathing.   

On the February 2009 VA examination, conducted pursuant to the Board's December 2008 remand, the examiner reviewed the claims file and asked the Veteran to describe his narcolepsy episodes.  The examiner noted that the Veteran reported a 10 to 15 minute warning that he would go to sleep,  but did not lose bladder or bowel control, had not fallen, had not had a traffic accident or other injury during one of these episodes, and had episodes 3 to 4 times per day despite taking Ritalin.  The examiner noted that the Veteran's description of his narcolepsy did not include cataplexy, hypnagogic hallucinations, or sleep paralysis.  The examiner noted that only about one third of patients will have all of these classic symptoms, and a diagnosis of narcolepsy should be considered even in patients with sleepiness alone.  The examiner noted an October 1999 sleep study positive for sleep apnea and a notation of a 1985 normal sleep study.  He also noted that the Veteran reported life long snoring periods when he would stop breathing.  The examiner also quoted H.R.'s and Dr. Larson's July 2005 letter.  He noted that the Veteran indicated on the February 2009 examination, contrary to Dr. Larson's letter, that he had not been any car accidents due to his narcolepsy.  After examining the Veteran, the examiner diagnosed obstructive sleep apnea due to service, based on the descriptions in the buddy letters and the likelihood of a negative sleep study "in a patient who has straightforward sleep apnea."  The other diagnosis was "daytime sleepiness," with no diagnosis of narcolepsy because there was insufficient clinical evidence to warrant such a diagnosis given the absence of hypnagogic hallucinations, sleep paralysis, and cataplexy.  The examiner opined that it was likely the Veteran had obstructive sleep apnea while on active duty,  but that the diagnosis of narcolepsy could not be sustained based on all of the information available with a more appropriate diagnosis of daytime sleepiness.

In its December 2010 remand, the Board noted conflicting information in the claims file with regard to whether the Veteran had narcolepsy and whether sleep apnea or narcolepsy were related to service.  The Board also noted the Veteran's report of treatment records from the mid 1970s at the Wheatridge Medical Center and by Dr. Ritzman.  The Board thus instructed the RO/AMC to attempt to obtain these records and to obtain an addendum from the February 2009 VA examiner.  The RO/AMC obtained all of the records for which adequate identifying information was provided and thus substantially complied with the Board's remand instructions in this regard.

In June 2011, the February 2009 VA examiner opined that based on all of the available evidence, in particular the absence of evidence of episodes of sleepiness or falling asleep by a witness in the recent past, lack of cataplexy, hypnogenic hallucinations, or sleep paralysis, and the absence of an assessment of an expert in the field, he could not support a diagnosis of narcolepsy or a relationship between active duty service and narcolepsy.  He noted his previously expressed view that the Veteran had sleep apnea while on active duty.

Based on the above evidence, entitlement to service connection for narcolepsy must be denied because the Veteran does not have narcolepsy.  While there are multiple diagnoses of narcolepsy in the private and VA treatment records, none contains as thorough a discussion as that of the February 2009 VA examiner, who discussed these prior diagnoses as well as the lay statements and found that they indicated the Veteran's current symptoms were indicative of sleep apnea related to the symptoms observed in service, and not narcolepsy due to active duty service.  Similarly, the testimony of the lay witnesses attributing the Veteran's sleep symptoms to narcolepsy, even if competent, are not as thoroughly reasoned as to that of the February 2009 VA examiner.  As the February 2009 VA examiner's opinion with the June 2011 clarification was the most thoroughly reasoned opinion on the question of the nature and etiology of the Veteran's sleep related symptoms, his conclusion that these symptoms were indicative of sleep apnea related to service rather than narcolepsy is entitled to greater probative weight than the more general and less thoroughly reasoned diagnoses of narcolepsy in the private and VA treatment records and in the lay statements.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In addition, the above analysis reflects that the examiner's February 2009 opinion and June 2011 clarification were adequate and complied with the Board's remand instructions.  Stefl, 21 Vet. App. at 124-25.

Entitlement to service connection requires evidence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  As the preponderance of the evidence reflects that the Veteran does not have narcolepsy that resulted from a disease or injury in service, to include ACDUTRA or INACDUTRA, and his sleep related symptoms have been diagnosed as sleep apnea that began in service for which he has been granted service connection, the benefit of the doubt is not for application and entitlement to service connection for narcolepsy must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

ORDER

Entitlement to service connection for ED, to include as secondary to diabetes mellitus, type II and/or prostate cancer, is denied.

Entitlement to service connection for MDD, claimed as secondary to ED, is denied.

Entitlement to service connection for narcolepsy is denied.

REMAND

The Veteran has contended that his diagnosed hypertension is related to service or his service-connected diabetes.  Along with his January 2005 claim for entitlement to service connection for hypertension, the Veteran submitted a diabetes questionnaire in which he indicated that he was diagnose with diabetes in 2003 and with hypertension in 1993.  He contended in his substantive appeal that he was told during service that he had diabetes.

The STRs, May 1968 separation examination report, and National Guard periodic examination reports from April 1974 to September 1987 contained normal blood pressure readings and heart and vascular examination findings.  The report of a routine physical examination in November 1991 indicates that the veteran's heart was normal.  While his vascular system was noted to be abnormal, the examiner indicated that the notation referred to extensive varicosities in the lower extremities.  At that time, the Veteran denied heart trouble, high blood pressure, pain or pressure in his chest, and palpitation or pounding heart. His blood pressure was 146/88.

In a June 2000 treatment note. Dr. Ritzman diagnosed early hypertension.  The veteran was started on medication.  Subsequent private records note hypertension.

The dates of the initial diagnoses of diabetes and hypertension are important because some of the medical opinions expressed on the question of the relationship between hypertension and diabetes have been based on the date when each disorder was initially diagnosed.  The December 2005 VA examiner did not specifically express an opinion as to the etiology of the Veteran's hypertension.  However, the parties to the Joint Motion found that the examiner had implicitly indicated that the hypertension was not caused by the diabetes because the onset of hypertension preceded the onset of diabetes.  The parties to the Joint Motion found the examination inadequate because the examiner failed to address whether the hypertension was aggravated by diabetes.  The Board therefore instructed that a new examination be conducted to be followed by an opinion that specifically addressed the aggravation issue.

On the June 2011 VA examination, the examiner indicated that he reviewed the claims file and gave a detailed review of the Veteran's medical history.  After examining the Veteran, the examiner diagnosed hypertension with a presumed onset in the 1960s or 1970s under excellent control.  As to whether the hypertension was secondary to diabetes, he opined that "hypertension is in no way subject to, aggravated by, [or] caused by diabetes mellitus type 2, since it antedated the appearance of diabetes mellitus type 2 by more than 30 years.  There is likewise no evidence the hypertension has become more difficult to manage or had end organ consequences so that there is no evidence of aggravation."

There is also an opinion given by Dr. Larsen in her February 2007 letter.  She noted that she had been treating the Veteran for several years and offered her professional opinion that "it is highly plausible that he developed hypertension while he was in the service.  He has had it many years and may have developed it due to high stress while in the service."

Both the statements of the June 2011 VA examiner and Dr. Larson regarding hypertension in service are flawed because they do not address evidence that directly conflicts with their statements, i.e., the normal examination findings including blood pressure readings.  These opinions as to whether hypertension is related to service are therefore of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The June 2011 opinion as to whether diabetes caused hypertension is also flawed because it is based on the erroneous premise that hypertension antedated diabetes by many years when in fact the diagnoses of diabetes and hypertension were relatively close in time and the date of diagnosis of a disease is not necessarily the same as its onset date.

There is therefore no adequate and probative medical opinion as to the etiology of the Veteran's hypertension.  Once VA undertakes the effort to provide an examination or obtain an opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA opinion is therefore required to address the etiology of the Veteran's hypertension.

Accordingly, the claim for entitlement to service connection for hypertension is REMANDED for the following action: 

Request an opinion from a physician other than the June 2011 VA examiner.

The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.

The physician should also address whether hypertension is related to service or whether it had its onset during the time period between 1974 and 1991 when the Veteran had periods of ACDUTRA or INACDUTRA.  The physician should identify as precisely as possible the date of onset of hypertension.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


